Opinion issued March 12, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00226-CV
____________

IN RE JOSE C. MENDOZA, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
 Relator Jose C. Mendoza seeks habeas corpus relief.  We deny relief.
	On April 6, 2000, the trial court signed an order establishing the parent-child
relationship between relator and five minor children.  It ordered relator to make
monthly child support payments of $715 to the children's mother, Amanda A. Lara,
commencing May 1, 2000.   The Attorney General filed a motion for enforcement of
the trial court's child support order.  Among other things, the trial court found relator
in contempt for not making child support payments for the months of July through
October 2000.  As punishment for this contempt, the trial court sentenced relator to
to 60 days confinement for each of the four violations, the sentences to run
concurrently.  Additionally, as a coercive contempt measure, the trial court ordered
him committed to jail until he paid, "a substantial payment" on his child support
arrearage.  Relator was incarcerated on March 7, 2003.
	Relator asserts that the contempt order is void because it is vague in as much
as it only states that he must pay "a substantial payment" on his child support
arrearage.  He contends that the order does not inform him as to what he must do to
secure his release.
	Relator's complaint about the coercive contempt measure of the contempt order
is premature.  Relator makes no attack on the trial court's four, 60-day concurrent
confinement, punitive contempt sentences.  Until he satisfies the punitive contempt 
portion of the contempt order, the coercive contempt portion of the order is not ripe
for challenge.  See Ex parte Occhipenti, 796 S.W.2d 805, 810 (Tex. App.--Houston
[1st Dist.] 1990, orig. proceeding).
	We deny habeas corpus relief.
 PER CURIAM

Panel consists of Justices Hedges, Jennings, and Alcala.